DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2022, December 12, 2021, June 4, 2021, April 26, 2021, March 24, 2021 were considered by the examiner.


Drawings
Any and all drawing corrections required in the parent application, 16/181,793, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claims 1-7 must be shown or the feature(s) canceled from the claim(s). Applicant has no figures directed to the method of making a device. It appears the originally filed drawings will only support generic forming claims, and not claims that include “disposing a metal mold for the resin…” No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Any and all specification corrections required in the parent application, 16/181,793, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, and 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, 
Applicant does not have written description support for, nor does Applicant have possession of, the limitation “wherein the metal mold is made of metal having a higher linear thermal expansion coefficient than that of the resin.” This is because Applicant provides no examples of what metal meets this limitation, and Applicant provides no examples of a resin that meets this limitation; in addition, Applicant provides no combination of materials which meet this limitation. Therefore, Applicant does not have written description support and does not have possession of the claimed subject matter.
Regarding claim 5, 
Claim 5 is rejected for the same reasons as claim 3 above.
Regarding claim 7,
Claim 7 is rejected as it is dependent upon claim 3.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3,
Claim 3 is indefinite because one of ordinary skill in the art would not know what combination of metal and resin would infringe the claimed limitation. Nor would one of ordinary skill in the art know which metals are included or excluded, nor which resins are included or excluded from the claimed limitations. The claims, in light of the specification, do not identify to one of ordinary skill in the art what Applicant considers their invention as the subject matter is not particularly pointed out and distinctly claimed.
Regarding claim 5, 
Claim 5 is rejected for the same reasons as claim 3 above.
Regarding claim 7,
Claim 7 is rejected as it is dependent upon claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki et al. (JP H05-114672 A) (“Hideyuki”) (by means of Applicant provided machine translation on the IDS dated June 4, 2021) (pto-892 listed as JP 2985439 B2 as the published document), combined with Hirotoshi (JP 64-175335 A) (“Hirotoshi”) (pto-892 listed as JP 01018247 A), combined with Ramadoss et al. (US 2012/0061857 A1) (“Ramadoss”).
Examiner note: in order to simplify the rejection Examiner will show how all the limitations of claim apply to the prior art, and then Examiner will provide the motivation to combine all the references.
Regarding claim 1, 
filling resin (Hideyuki 4; Hirotoshi figures 1-2 element 9) inside of a case (Hirotoshi figures 1-2 element 8) accommodating a semiconductor element (Hideyuki ¶ 0001-05, where the prior art is directed to molding a semiconductor device) such that the semiconductor element (Hirotoshi figures 1-2 element 4) disposed on an upper surface of an insulating substrate is embedded (Hirotoshi figures 1-2 element 2) 
on an upper surface of the resin that is filled (Hideyuki 4; Hirotoshi figures 1-2 element 9), disposing a metal mold for the resin (Hideyuki 11-12); 
performing thermosetting treatment on the resin with the metal mold being disposed (Hideyuki ¶ 0010, where the resin is a thermosetting plastic that is thermally treated to solidify the resin); and 
removing the metal mold after the thermosetting treatment (Hideyuki ¶ 0013, where the function of the nickel plating of the mold, ¶ 0007, is to help with removal of the semiconductor device after molding. Thus, one needs to remove the metal mold after molding), 
wherein on the upper surface of the resin  (Hideyuki 4; Hirotoshi figures 1-2 element 9; Ramadoss figure 2 element 212), a first concave part is formed (Hirotoshi figures 1-2 concave parts in figure 1; Ramadoxx figure 2 element 214), and 
the first concave part (Hirotoshi figures 1-2 concave parts in figure 1; Ramadoxx figure 2 element 214) is formed at a position covering an entire of the semiconductor element in plan view (Ramadoss figure 2 element 204).

It would have been obvious to one of ordinary skill in the art to combine the references above for the reasons below.
Hideyuki teaches:
What a standard mold for semiconductor devices looks like. Hideyuki teaches to add a nickel plating to the standard mold in order to help release the molded semiconductor device from the mold. ¶ 0007.
Hirotoshi teaches:
That the standard way to mold a semiconductor device is to have a flat, or planar, surface. Figure 2. Hirotoshi teaches an improvement upon this standard way by having the top surface contour the semiconductor device. Hirotoshi teaches that by contouring the resin near the semiconductor devices one can prevent deterioration, e.g. cracking, of the resin. Abstract.
Ramadoss teaches:
The same standard way of molding a semiconductor device with a planar, flat, surface as Hirotoshi. Figure 1. Ramadoss teaches another way of contouring the surface of the resin on top of the semiconductor device. Figure 2. Ramadoss teaches that by contouring the surface of the resin on top of the semiconductor device one can reduce the warpage of the underlying substrate. ¶ 0004.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the references because by countering the resin one can reduce the cracking of the resin, by contouring the resin above the semiconductor chip one can reduce warpage, and by coating the mold with nickel one can increase the release of the molded semiconductor device from the mold. 
Regarding claim 2, 
Hideyuki ¶ 0013, where the function of the nickel plating of the mold, ¶ 0007, is to help with removal of the semiconductor device after molding
Regarding claims 3, 5, 
As best Examiner understands the claim terms in light of the disclosure the material which meets the claims limitations are the nickel plating of the mold, as the nickel plating is what contacts the resin, and a thermosetting resin. As shown in claim 1 the prior art teaches these elements, and thus teaches this claim.

	
	
	
Claim(s) 4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki, combined with Hirotoshi, combined with Ramadoss, combined with the conventional knowledge of one of ordinary skill in the art.
Regarding claim 4,
Claim 4 states the semiconductor device which is encapsulated is a wide-gap including SiC device. Examiner is taking official notice that SiC, and other wide-gap, or power transistors, are known in the art. Examiner is taking official notice that it is known in the art to encapsulate, i.e. package, power transistors in resin. Therefore, it would have been obvious to one of ordinary skill in the art to use the above method to package a power transistors. One of ordinary skill in the art would package a power transistor using the method of claim 1 because it would reduce cracking of the resin, reduce warpage of the package, and would allow for the device to be more easily removed by the mold.
In addition, the prior art method described in claim 1 above, is device agnostic. Which is to say the process does not care what “type” of semiconductor device, wide-gap, finfet, planar, etc. is being packaged. It will apply equally to all. 
Regarding claim 6,
Claim 6 is rejected for the same reason as claim 4 above.
Regarding claim 7,
Claim 7 is rejected for the same reason as claim 4 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 2822
/VINCENT WALL/